 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   TODD HALL, individually and on behalf              Case No.: 3:19-cv-01715-JLS-AHG
     of all others similarly situated, et al.,
13                                                      ORDER:
                                      Plaintiffs,
14
     v.                                                 (1) GRANTING JOINT MOTION TO
15                                                      AMEND THE SCHEDULING
     MARRIOTT INTERNATIONAL, INC.,                      ORDER, and
16
                                     Defendant.
17                                                      (2) ISSUING SECOND AMENDED
                                                        SCHEDULING ORDER
18
19                                                      [ECF No. 97]
20
           Before the Court is the parties’ joint motion amend the scheduling order. ECF No.
21
     97. The parties seek an order from the Court extending case management deadlines by
22
     approximately 45 days. Id.
23
           Parties seeking to continue deadlines in the scheduling order must demonstrate good
24
     cause. FED. R. CIV. P. 16(b)(4) (“A schedule may be modified only for good cause and with
25
     the judge’s consent”); FED. R. CIV. P. 6(b) (“When an act may or must be done within a
26
     specified time, the court may, for good cause, extend the time”); ECF No. 80 at 71 (“[t]he
27
     dates set forth herein will not be modified except for good cause shown”); see also
28

                                                    1
                                                                            3:19-cv-01715-JLS-AHG
 1   Chmb.R. at 2 (stating that any request for continuance requires “[a] showing of good cause
 2   for the request”).
 3            “Good cause” is a non-rigorous standard that has been construed broadly across
 4   procedural and statutory contexts. Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1259
 5   (9th Cir. 2010). The good cause standard focuses on the diligence of the party seeking to
 6   amend the scheduling order and the reasons for seeking modification. Johnson v. Mammoth
 7   Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992) (“[T]he focus of the inquiry is upon
 8   the moving party’s reasons for seeking modification. . . . If that party was not diligent, the
 9   inquiry should end.”) (internal citation omitted).
10            Here, the parties have represented to the Court that the parties have been working
11   diligently to abide by the Court’s amended scheduling order (ECF No. 80 at 70–71), which
12   set the class discovery cutoff for August 16 and the class certification motion filing
13   deadline for September 16. ECF No. 97 at 4. Plaintiff’s counsel needs more time to review
14   the 171,000 pages of documents produced by Defendant, and Defendant has not yet
15   completed production. ECF No. 97 at 2–3; ECF No. 97-1 at ¶¶ 4, 7; see also ECF No. 98
16   (order granting extension for production). The parties also anticipate taking additional
17   depositions, and rescheduling one previously scheduled, once the document production is
18   complete. ECF No. 97 at 4; ECF No. 97-1 at ¶ 8. Hence, the parties seek an order from the
19   Court extending all case management deadlines by approximately 45 days.
20            The Court appreciates that the parties have been working together and finds that the
21   parties have demonstrated the diligence necessary to meet the good cause standard.
22   Therefore, the Court GRANTS the motion and issues the following amended scheduling
23   order:
24            1.    Fact and class discovery are not bifurcated, but class discovery must be
25   completed by September 30, 2021. “Completed” means that all discovery requests
26   governed by Rules 30-36 of the Federal Rules of Civil Procedure, and discovery subpoenas
27   under Rule 45, must be propounded sufficiently in advance of the discovery cut-off date
28   so that they may be completed by that date, taking into account the time permitted in the

                                                    2
                                                                               3:19-cv-01715-JLS-AHG
 1   Rules for service, notice, and responses. If any discovery disputes arise, counsel must meet
 2   and confer promptly and in good faith in compliance with Local Rule 26.1(a). A
 3   failure to comply in this regard will result in a waiver of a party’s discovery issue.
 4   Absent an order of the court, no stipulation continuing or altering this requirement
 5   will be recognized by the Court. The Court expects counsel to make every effort to
 6   resolve all disputes without court intervention through the meet-and-confer process. If the
 7   parties reach an impasse on any discovery issue, the movant must email chambers at
 8   efile_goddard@casd.uscourts.gov no later than 45 days after the date of service of the
 9   written discovery response that is in dispute, seeking a telephonic conference with the
10   Court to discuss the discovery dispute. The email must include: (1) at least three proposed
11   times mutually agreed upon by the parties for the telephonic conference; (2) a neutral
12   statement of the dispute; and (3) one sentence describing (not arguing) each parties’
13   position. The movant must copy opposing counsel on the email. No discovery motion may
14   be filed until the Court has conducted its pre-motion telephonic conference, unless the
15   movant has obtained leave of Court. All parties are ordered to read and to fully comply
16   with the Chambers Rules of Magistrate Judge Allison H. Goddard, which can be found
17   on the district court website.
18         2.     Plaintiff(s) must file a motion for class certification by November 1, 2021.1
19         3.     Within three (3) days of a ruling on the motion for class certification, the
20   parties must jointly contact the Court via email (at efile_goddard@casd.uscourts.gov) to
21   arrange a further case management conference.
22         4.     The dates set forth herein will not be modified except for good cause shown.
23
           IT IS SO ORDERED.
24
     Dated: July 8, 2021
25
26
27
     1
      Should Plaintiffs not file a class certification motion, they must notify the Court via email
28   (at efile_goddard@casd.uscourts.gov) by November 4, 2021.

                                                   3
                                                                               3:19-cv-01715-JLS-AHG
